Citation Nr: 0901609	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  04-41 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for keratosis pilaris with acne vulgaris of the chest and 
back, and neurodermatitis of the scrotum.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1973 to March 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.

In May 2005, the veteran testified before a Veterans Law 
Judge who is no longer employed at the Board.  In March 2008, 
the veteran declined another hearing.

This matter was initially before the Board in May 2008, at 
which time it denied service connection for a 
gastrointestinal disorder and an evaluation in excess of 10 
percent for plantar calluses, bilateral 5th toes; granted a 
compensable evaluation for residual scar, removal of callus 
left 5th toe; and remanded the current issue on appeal for 
further evidentiary development.  The Board finds that 
another remand is necessary for compliance with its May 2008 
remand directives.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).

Subsequently, in a May 2008 rating decision, the RO granted a 
10 percent evaluation for residual scar, removal of callus 
left 5th toe, effective August 14, 2003.  In June 2008, the 
veteran filed a motion for reconsideration of the Board's May 
2008 decision denying service connection for a 
gastrointestinal disorder and an evaluation in excess of 10 
percent for plantar calluses of the bilateral 5th toes.  
38 U.S.C.A. §§ 7103-7104 (2002); 38 C.F.R. §§ 20.1000-20.1001 
(2008).  The motion was considered and denied on the basis of 
failure by the veteran to claim any specific errors made by 
the Board, and the veteran was notified of such denial in 
September 2008.  38 C.F.R. § 20.1001(c)(1).  The denial of 
the veteran's motion for consideration constitutes final 
disposition of the motion.  Id.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Before addressing the merits of the veteran's claim for a 
disability rating in excess of 10 percent for keratosis 
pilaris with acne vulgaris of the chest and back, and 
neurodermatitis of the scrotum, the Board finds that 
additional development of the evidence is required.

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  In this case, the 
Board finds that a remand is necessary in order to comply 
with remand directives it had set forth in its May 2008 
remand.  Specifically, in the May 2008 remand, the Board 
pointed out that a November 2006 VA dermatology examination 
report noted scattered hyperpigmented macules of the chest 
and back that affected about 10 percent of body area, but 
failed to mention the feet and the body surface area 
affected, including the feet.  Therefore, in the May 2008 
remand, the Board directed that the November 1, 2006, VA 
dermatology examination report be returned to the examiner 
for clarification and complete the following: 1) to note a 
review of the claims file; 2) to offer an opinion addressing 
whether it is at least as likely as not (50 percent or 
greater possibility) that thickened skin and/or fungal 
infection of the feet is related to active service or to the 
service-connected bilateral foot disabilities; 3) if the 
answer in question 2 above is "yes", then the physician is 
asked to estimate the percent of body area affected; and 4) 
the physician should offer a rationale for any conclusion in 
a legible report.  If any question cannot be answered, the 
physician should state the reason.  The veteran may be 
reexamined if necessary (emphasis added).  If the examining 
physician is not available, a qualified substitute may be 
used. 

A review of the claims file shows that although an addendum 
to the November 1, 2006, VA dermatology examination was 
obtained in July 2008, the addendum still fails to include 
the veteran's feet in its evaluation and to address the 
percentage of the veteran's body surface area affected by his 
skin disorder.  Specifically, the July 2008 VA examination 
addendum stated that "[i]t is at least as likely as not that 
[the veteran's keratosis pilaris and acne vulgaris] is 
related to his service activity" and that the 
neurodermatitis of the scrotum is "at least as likely as 
not...related to his period of service activity."  However, 
for both skin disorders, the examiner failed to address the 
veteran's skin disorders on his feet and emphasized that the 
veteran's current status of body surface area affected was 
unknown because the veteran was not present for the 
evaluation, even though the Board indicated in its May 2008 
remand that the veteran may be reexamined if necessary.  

Thus, the Board finds another remand is necessary to correct 
this matter.  See Stegall, 11 Vet. App. at 268.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with another VA 
dermatology examination, by an appropriate 
specialist, to assess the current nature, 
severity, and status of his service-
connected keratosis pilaris with acne 
vulgaris of the chest and back, and 
neurodermatitis of the scrotum.  The 
veteran is hereby advised that failure to 
report for his scheduled VA examination, 
without good cause, may have adverse 
consequences to his claim for a 
higher rating.  The examination should 
include any diagnostic testing or 
evaluation deemed necessary.  The claims 
file, including complete copies of this 
remand and the May 2008 Board remand, must 
be made available for review of the 
veteran's pertinent medical history, 
including, in particular, the records of 
his recent treatment.

The examiner is asked to provide a 
detailed description of the symptoms of 
the veteran's skin disability as seen 
during the examination, including any 
symptoms seen on his feet, and an opinion, 
if possible, as to the percentage of body 
area affected, including the feet, during 
flare-ups of the veteran's disability.  
The examiner should offer a rationale for 
any conclusion in a legible report.  If 
any question cannot be answered, the 
physician should state the reason.      

2.  Following completion of the above, 
readjudicate the veteran's claim for a 
disability rating in excess of 10 percent 
for keratosis pilaris with acne vulgaris 
of the chest and back, and neurodermatitis 
of the scrotum, in light of the physical 
examination provided to the veteran and 
any additional medical evidence received 
since the supplemental statement of the 
case (SSOC) in September 2008.  If the 
claim is not granted to the veteran's 
satisfaction, send him and his 
representative another SSOC.  It must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
discussion of all pertinent regulations.  
The veteran and his representative should 
be given an opportunity to respond to the 
SSOC before returning the file to the 
Board for further appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for 


Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




